

	

		III

		109th CONGRESS

		1st Session

		S. RES. 99

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			

				Mr. Lautenberg (for

			 himself, Mr. Levin,

			 Mr. Sarbanes, and

			 Mr. Lieberman) submitted the following

			 resolution; which was referred to the Committee on Foreign Relations

			

		

		RESOLUTION

		Expressing the sense of the Senate to

		  condemn the inhumane and unnecessary slaughter of small cetaceans, including

		  Dall's porpoise, the bottlenose dolphin, Risso's dolphin, false killer whales,

		  pilot whales, the striped dolphin, and the spotted dolphin in certain

		  nations.

	

	

		

			Whereas the United States has consistently worked to increase

			 protections for marine mammals, such as dolphins and whales, since the

			 enactment of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.);

		

			Whereas dolphins and whales are found worldwide, including in

			 both of the polar regions, throughout the high seas, and along most coastal

			 areas;

		

			Whereas these unique, highly social, and intelligent animals have

			 caught the imagination of the public not only in the United States, but in many

			 nations around the world;

		

			Whereas the over-exploitation of small cetaceans for decades has

			 resulted in the serious decline, and in some cases, the commercial extinction,

			 of those species;

		

			Whereas each year tens of thousands of small cetaceans are herded

			 into small coves in certain nations, are slaughtered with spears and knives,

			 and die as a result of blood loss and hemorrhagic shock;

		

			Whereas in many cases, those responsible for the slaughter

			 prevent documentation or data from the events from being recorded or made

			 public;

		

			Whereas the deficient information on hunt yields and small

			 cetacean populations indicates a lack of commitment to maintaining sustainable

			 populations and prevents scrutiny of humaneness of killing methods;

		

			Whereas for at least the past 4 years toxicologists have issued

			 warnings regarding high levels of mercury and other contaminants in meat from

			 small cetaceans caught off coastal regions;

		

			Whereas some nations that participate in small cetacean slaughter

			 are members of the United Nations Convention on the Law of the Sea, done at

			 Montego Bay, Jamaica, December 10, 1982, and are therefore bound to honor

			 article 65 of that Convention, which declares that States shall

			 cooperate with a view to the conservation of marine mammals and in the case of

			 cetaceans shall in particular work through the appropriate international

			 organizations for their conservation, management, and study;

		

			Whereas in 1946, 14 nations adopted the International Convention

			 for the Regulation of Whaling with schedule of whaling regulations, signed at

			 Washington December 2, 1946 (TIAS 1849), which established the International

			 Whaling Commission to provide for the proper conservation of whale stocks;

			 and

		

			Whereas the International Whaling Commission on numerous

			 occasions has called into question the slaughter by member nations of small

			 cetaceans, has asked for the reduction of the number of animals killed, and has

			 in certain instances urged for the halt of the slaughter altogether, including

			 by passing resolutions condemning drive hunts of striped dolphins in 1992 and

			 1993 and resolutions criticizing exploitation of Dall’s porpoises in 1990,

			 1999, and 2001: Now, therefore, be it

		

	

		

			That it is the sense of the Senate that—

			

				(1)

				the United States strongly condemns the slaughter of small

			 cetaceans in drive fisheries and urges nations that participate in small

			 cetacean slaughter to end commercial hunts;

			

				(2)

				at the 57th Annual Meeting of the International Whaling

			 Commission in Korea, the United States should—

				

					(A)

					negotiate regional and international agreements to decrease catch

			 and bycatch of all cetaceans;

				

					(B)

					advocate for clarification that the mandate of the International

			 Whaling Commission includes small cetaceans;

				

					(C)

					call on nations that participate in small cetacean slaughter to

			 stop their commercial hunts;

				

					(D)

					seek the inclusion of an agenda item in the Working Group on

			 Whale Killing Methods and Associated Welfare Issues on killing methods for

			 small cetaceans and implications for the welfare of small cetaceans;

				

					(E)

					strongly urge all nations that engage in small cetacean

			 hunts—

					

						(i)

						to provide detailed information to the International Whaling

			 Commission on primary and secondary killing methods used for each species of

			 small cetacean killed, the method used to measure insensibility or death, and

			 times of death; and

					

						(ii)

						to share with the International Whaling Commission data on the

			 sustainability of small cetacean populations; and

					

					(F)

					initiate and support efforts—

					

						(i)

						to firmly support the role and authority of the newly created

			 Conservation Committee; and

					

						(ii)

						to ensure an ambitious conservation agenda for all future

			 meetings of the Committee; and

					

				(3)

				the United States should make full use of all appropriate

			 diplomatic mechanisms, relevant international laws and agreements, Federal

			 laws, including the Fishermen’s Protective Act of 1967 (commonly known as the

			 Pelly Amendment) (22

			 U.S.C. 1971 et seq.), and other appropriate means to implement

			 these goals.

			

